DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  “an axial direction” in line 3 is previously claimed and should reflect antecedent basis.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “an axial direction” in line 4 is previously claimed and should reflect antecedent basis.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “an axial direction” in line 2 is previously claimed and should reflect antecedent basis.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liang (2009/0095787).

(Fig. 1 item 1) comprising a flywheel (Fig. 1 item 2, particularly items 22, 26 can be considered the flywheel as they are all structures which act as a flywheel mechanism in total) which can be drivingly connected to a driving element in order for a setting element to be driven into a substrate by the driving element during a setting process (Examiner notes the language of “can be” does not require the limitation be met, only that it be possible that the limitation is met. In this case the flywheel is drivingly connected to Fig. 1 item 4), in that wherein the flywheel is subdivided into at least two flywheel parts which are movable relative to each other in an axial direction (The flywheel is divided into two parts items 22 and 26 seen as axially movable to each other in Fig. 6b by the arrows at the right of item 26. The flywheel is capable of this motion because of the way in which items 22 and 26 are attached to each other).

Regarding claim 2 which depends on claim 1, Liang further discloses the flywheel-driven setting device according to claim 1, wherein the at least two flywheel parts respectively comprise at least one friction-fit geometry, which can be frictionally connected to a complementary friction-fit geometry of the driving element, for forming a friction-fit (Fig. 2 item 26 shows the claimed friction fit geometry. Fig. 4 item 22 also shows a friction fit geometry. See above regarding “can be” limitation.).

Regarding claim 3 which depends on claim 2, Liang further discloses the flywheel-driven setting device according to claim 2, wherein the at least one friction-fit geometry comprises a substantially V-shaped, groove, which can be frictionally connected to a complementary counter-body of the driving element (Fig. 4 item 22 shows a v shaped groove in one perspective view. Fig. 2 item 26 shows v shaped grooves in another perspective view).

Regarding claim 4 which depends on claim 1, Liang further discloses the flywheel-driven setting device according to claim 1, wherein the at least two flywheel parts are two halves of the flywheel. (Fig. 4 item 22 and item 26 being two halves. Examiner notes the broadest reasonable interpretation of a half does not require an exact fifty percent portion. Merriam Webster’s dictionary states a half can be one of a pair)

Regarding claim 5 which depends on claim 1, Liang further discloses the flywheel-driven setting device according to claim 1, wherein the at least two flywheel parts are biased away from each other by at least one spring device. (Fig. 2 item 28) 

Regarding claim 6 which depends on claim 5, Liang further discloses the flywheel-driven setting device according to claim 5, wherein the at least two flywheel parts, which are biased away from each other, are held together in an axial direction by a holding device (The holding device being the multiple structures including but not limited to items 27, 24, 14, 13 that help the flywheel parts stay together). 

Regarding claim 7 which depends on claim 1, Liang further discloses the flywheel-driven setting device according claim 1, wherein the at least two flywheel parts are connected to each other in a non-rotatable but axially movable way by coupling elements (See annotated figure below as well as item 13)

    PNG
    media_image1.png
    382
    570
    media_image1.png
    Greyscale


Regarding claim 8 which depends on claim 1, Liang further discloses the flywheel-driven setting device according to claim 1, wherein the driving element is subdivided in at least two driving element parts, which are movable relative to each other in an axial direction (Examiner notes the driving element is not positively recited as a claimed limitation, but only a hypothetical object with which the flywheel is capable of interacting. Claim 8 further limits the driving element. Liang is capable of interacting in the claimed manner with the claimed type of driving element inherently because the further limitations on the driving element do not make it such that the flywheel of Liang is incapable of interacting with a driving element as claimed. See MPEP 2114 regarding functional language).

Regarding claim 9 which depends on claim 1, Liang further discloses the flywheel-driven setting device according to claim 1, wherein the driving element comprises at least two complementary friction-fit geometries, which are movable relative to each other to a in an axial direction. (See above regarding limitation of “can be” and the driving element not being a positively claimed structure, but only a structure with which the claimed flywheel is capable of interacting with)

Regarding claim 10, Liang discloses a flywheel and/or driving element for the flywheel-driven setting device of claim 1, (See rejection of claim 1).

Regarding claim 11 which depends on claim 7, Liang further discloses the flywheel-driven setting device of claim 7, wherein the coupling elements comprise coupling pins. (See annotated figure above)

Regarding claim 12 which depends on claim 2, Liang further discloses the flywheel-driven setting device according to claim 2, wherein the at least two flywheel parts are two halves of the flywheel. (See rejection of claim 4)
(See rejection of claim 4)

Regarding claim 14 which depends on claim 2, Liang further discloses the flywheel-driven setting device according to claim 2, wherein the at least two flywheel parts are biased away from each other by at least one spring device. (See rejection of claim 5)

Regarding claim 15 which depends on claim 3, Liang further discloses the flywheel-driven setting device according to claim 3, wherein the at least two flywheel parts are biased away from each other by at least one spring device. (See rejection of claim 5)

Regarding claim 16 which depends on claim 4, Liang further discloses the flywheel-driven setting device according to claim 4, wherein the at least two flywheel parts are biased away from each other by at least one spring device. (See rejection of claim 5)

Regarding claim 17 which depends on claim 14, Liang further discloses the flywheel-driven setting device according to claim 14, wherein the at least two flywheel parts, which are biased away from each other, are held together in an axial direction by a holding device. (See rejection of claim 6)

Regarding claim 18 which depends on claim 15, Liang further discloses the flywheel-driven setting device according to claim 15, wherein the at least two flywheel parts, which are biased away from each other, are held together in an axial direction by a holding device. (See rejection of claim 6)

 (See rejection of claim 6)

Regarding claim 20 which depends on claim 2, Liang further discloses the flywheel-driven setting device according to claim 2, wherein the at least two flywheel parts, which are biased away from each other, are held together in an axial direction by a holding device. (See rejection of claim 6)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER ROBIN KIM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731